   1:20-cv-02365-MGL-PJG            Date Filed 09/03/20       Entry Number 11         Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Joseph G. Anderson,                                )          C/A No. 1:20-2365-MGL-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )                     ORDER
                                                   )
DJ Carson,                                         )
                               Defendant.          )
                                                   )

       Plaintiff Joseph G. Anderson, a self-represented state pretrial detainee, filed this civil

action. By order dated July 1, 2020, Plaintiff was provided an opportunity to submit the documents

necessary to bring the case into proper form for evaluation and possible service of process. (ECF

No. 5.) However, Plaintiff did not receive the order, which was returned to the court as

undeliverable mail indicating that Plaintiff was released. (ECF No. 9.) Plaintiff has not provided

the court with a new address at which he receives mail, and the record indicates no attempt by

Plaintiff to contact the court since filing the Complaint. Plaintiff has failed to prosecute this case.

Therefore, the case is dismissed without prejudice pursuant to Rule 41 of the Federal Rules of

Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                               s/ Mary Geiger Lewis________
September 3, 2020                                              Mary Geiger Lewis
Columbia, South Carolina                                       United States District Judge

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             Page 1 of 1
